 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10
     LAWRENCE KNOBEL,
11                                                        Case No.: 2:19-cv-01099-GMN-NJK
               Plaintiff(s),
12                                                                      ORDER
     v.
13                                                                  [Docket No. 26]
     EQUIFAX INFORMATION SERVICES,
14   LLC, et al.,
15             Defendant(s).
16            Pending before the Court is a stipulated protective order purportedly submitted by all
17 parties in this case, including Defendant Innovis Data Solutions. Docket No. 26. Innovis Data
18 Solutions has not yet appeared and did not sign the stipulated protective order, however.
19 Accordingly, the stipulated protective order is DENIED without prejudice.           An amended
20 stipulated protective order may be refiled with input and a signature from Innovis Data Solutions
21 or, if the need for such order requires refiling before that can occur, an amended stipulated
22 protective order may be refiled with a provision explaining its application to later-appearing
23 parties.
24            IT IS SO ORDERED.
25            Dated: September 13, 2019
26                                                              ______________________________
                                                                Nancy J. Koppe
27                                                              United States Magistrate Judge
28

                                                    1
